Citation Nr: 0912786	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to June 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

In November 2007, the Board issued a decision that denied 
entitlement to service connection for cardiovascular 
disability, to include as secondary to service-connected 
diabetes mellitus.  The Veteran appealed the Board's November 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2008, the Veteran's 
authorized representative and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In an April 2008 Order, the Court 
granted the motion, vacated the Board's November 2007 
decision, and remanded the matter to the Board for action 
consistent with the Joint Motion.  

In August 2008, the Board remanded this matter to obtain a 
medical opinion in compliance with the Joint Motion.  After 
obtaining a VA opinion, a December 2008 supplemental 
statement of the case denied the claim, which was then 
returned to the Board for further appellate consideration.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Board finds that there has not been substantial 
compliance with its August 2008 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance); see also Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Specifically, the Board's August 2008 remand requested that a 
VA examiner answer the question of whether it is at least as 
likely as not (whether there is a greater than 50 percent 
probability) that the Veteran's current cardiovascular 
disability is aggravated (chronic worsening of underlying 
condition versus temporary flare-up of symptoms) by his 
service-connected diabetes mellitus.  The August 2008 Board 
remand also noted that the reviewing physician should 
specifically address whether there is additional disability 
resulting from the aggravation of the Veteran's nonservice-
connected cardiovascular disability by his service-connected 
diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

After reviewing the Veteran's claims file, a VA clinician 
noted that that the Veteran has four risk factors for 
coronary artery disease (CAD), which are hypertension, 
diabetes mellitus, hypercholestremia, and morbid obesity.  
See VA opinion, dated in October 2008 with Addendum, dated in 
November 2008.  The VA clinician then noted that "it is 
impossible to say how [the Veteran's] diabetes impacted his 
CAD, therefore, I cannot resolve without resorting to mere 
speculation that the [V]eteran's current cardiovascular 
disability has been aggravated by his service connected 
diabetes."  The Board notes that this 2008 VA opinion refers 
to the risk factors regarding the onset of the Veteran's 
cardiovascular disability, but does not address whether there 
is additional disability resulting from aggravation of the 
Veteran's nonservice-connected cardiovascular disability by 
his service-connected diabetes mellitus.  The Board further 
notes that the Court has characterized an opinion where a 
physician stated "I cannot come up with an absolute opinion 
which would provide you with a 'yes' or 'no' response to the 
question posed," as "non-evidence," noting that in essence, 
the medical doctor did not render an opinion on this issue.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993), overruled on 
other grounds by Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  The Board finds that the 2008 VA opinion in this 
case is similar to the opinion in Perman, and it could be 
considered "non-evidence."  Thus, the Board finds that it 
is now in the same position as after the April 2008 Joint 
Motion and Order-needing a medical opinion regarding 
aggravation.  In light of the foregoing, the Board finds that 
a remand is necessary to obtain a medical opinion regarding 
the Veteran's claim for service connection for a 
cardiovascular disability, to include as secondary to 
service-connected diabetes mellitus.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The Board 
finds that VA has not met its duty to notify.  Specifically, 
VCAA notice letters, dated in March 2006, did not inform the 
veteran of what the evidence must show to support a claim for 
service connection on a direct basis.  Based on the 
foregoing, the Board finds that further notice is necessary 
to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for 
cardiovascular disability, to include as 
secondary to service-connected diabetes 
mellitus, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and any other applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection on direct 
and secondary bases, and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.  

2.  Schedule the Veteran for a VA heart 
and/or hypertension examination(s) for 
the purpose of determining whether the 
Veteran's current cardiovascular 
disability is at least as likely as not 
(50 percent or greater):  (a) proximately 
due to, or (b) chronically aggravated by, 
any service-connected disability, to 
include diabetes mellitus.

The reviewing VA examiner should 
specifically address whether there is 
additional disability resulting from the 
aggravation of the Veteran's nonservice-
connected cardiovascular disability by 
his service-connected diabetes mellitus.

The VA examiner should also opine as to 
whether the Veteran's current 
cardiovascular disability is at least as 
likely as not (50 percent or greater) 
related to his active military service, 
or if cardiovascular disease was 
manifested in service or within one year 
of service separation.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report.  
The VA clinician should reference service 
treatment records, VA records of 
treatment and surgery for coronary artery 
disease, and the previous opinions and 
examination reports in this matter, as 
necessary.

3.  Readjudicate the issue on appeal of 
entitlement to service connection for 
cardiovascular disability, to include as 
secondary to service-connected diabetes 
mellitus.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

